IN THE SUPREME COURT OF TENNESSEE
                             AT NASHVILLE



                                                 FOR PUBLICATION

                                                 Filed:     September 8, 1998



STATE OF TENNESSEE,                      )
                                         )
       APPELLEE,                         )       CHEATHAM CIRCUIT
                                         )
v.                                       )       Hon. Allen W. Wallace, Judge
                                         )
JAMES BLANTON,                           )       No. 01S01-9605-CC-00093
                                         )
       APPELLANT.                        )



                                                                  FILED
           ORDER DENYING PETITION FOR REHEARING
                                                                  September 8, 1998

                                                                  Cecil W. Crowson
                                                               Appellate Court Clerk
       Appellant James Blanton has filed a petition to rehear in this cause

pursuant to Tenn. R. App. R. 39 contending that our opinion is in conflict with

established federal and state constitutional law.



       We have considered the arguments raised in the petition, and a majority

of the Court has found them to be without merit. It is, therefore, ORDERED that

the petition for rehearing be and the same is hereby denied.



       Justices Birch and Reid adhere to the positions stated in their original

opinions filed in this cause.



       It is further ORDERED that the date of execution, which is presently

October 15, 1998, is hereby stayed and reset for December 7, 1998. Immediate

notification shall be made by the clerk of the contents of this Order to the
Warden of the Riverbend Maximum Security Institution, 7475 Cockrill Bend

Industrial Road, Nashville, TN 37243-0471.




                                       FOR THE COURT:




                                       Janice M. Holder
                                       Justice



Concurring in the denial of the petition to rehear:

Anderson, C.J.
Drowota and Birch, J.J.


Dissenting from the denial of the petition to rehear:

Reid, Sp.J.




                                      2